Citation Nr: 1337907	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  11-03 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right and left hip disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran had active service from July 1985 to May 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that denied the back claim and denied reopening of the bilateral hip claim.

The Veteran appeared at a Board hearing in May 2011 before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  A transcript of the hearing testimony is associated with the claims file.

In April 2012, the Board reopened the bilateral hip claim and remanded it and the back claim for additional development.  The RO returned the case to the Board for further appellate review in July 2013.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the VLJ who chaired the Veteran's May 2011 hearing is no longer at the Board.  In his October 2013 response to the September 2013 Board letter that informed him of that fact, the Veteran opted for another hearing at the RO.  See 38 U.S.C.A. § 7102 (West 2002).

Accordingly, the case is REMANDED for the following action:

Schedule a hearing as requested before a Veterans Law Judge at the RO.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



